Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/962,573 by LIU for “METHOD AND APPARATUS FOR CONFIGURING INFORMATION, METHOD AND APPARATUS FOR DETERMINING TIME-FREQUENCY POSITION, AND BASE STATION”, filed on 07/16/2020.  
Per the 07/16/2020 claim amendments, claims 1-6, 14, 17-22 are pending and claims 7-13, 15-16 are cancelled. 

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 14, 17, 21, are rejected under 35 U.S.C. 102(a)1 as being anticipated by ABDOLI et al. (US20190150121A1), hereinafter ABDOLI.

Regarding claim 1, ABDOLI teaches A method of configuring information, applicable to a base station, comprising: (ABDOLI, Fig. 15, paragraph 142, teach operations 600 performed by a base station.) generating first configuration information, wherein the first configuration information indicates a time-frequency position of a synchronization signal block (SSB) corresponding to a common control resource set (CORESET) (ABDOLI, Fig. 15, step 602, paragraphs 91, 143, teach generating, as part of a SSB, information indicating CORESET configuration index associated with a respective CORESET configuration.) of current remaining minimum system information (RMSI); and sending the first configuration information to user equipment (UE). (ABDOLI, Fig. 15, step 604, paragraphs 143-143, teach transmitting the configuration information indicating scheduling of RMSI in a downlink channel.)

Regarding claim 3, ABDOLI teaches A method of determining a time-frequency position, applicable to user equipment (UE), comprising: (ABDOLI, Fig. 15, paragraph 142, teach operations 600 performed by a base station configured to transmit information to a user equipment.) receiving first configuration information sent by a base station, wherein the first configuration information indicates a time-frequency position of a synchronization signal block (SSB) corresponding to a common control resource set (CORESET) (ABDOLI, Fig. 15, step 602, paragraphs 91, 143, teach the user equipment receiving, as part of a SSB, information indicating CORESET configuration index associated with a respective CORESET configuration.) of current remaining minimum system information (RMSI); (ABDOLI, Fig. 15, step 604, paragraphs 143-143, teach receiving the configuration information indicating scheduling of RMSI in a downlink channel.) and determining the time-frequency position of the SSB corresponding to the CORESET of the current RMSI based on a position of the CORESET of the current RMSI and the first configuration information. (ABDOLI, Fig. 16, steps 702, 704, paragraphs 147-148, teach determining the frequency location configuration of the CORESET defined with respect to the SSB.)

Regarding claim 14, ABDOLI teaches User equipment, comprising: a processor; memory for storing executable instructions by the processor; wherein the processor is configured to: (ABDOLI, Fig. 17, paragraphs 151-154, teach electronic device (ED) (i.e. user equipment) comprising processing unit 1400, memory 1408, and transceiver 1402 configured to perform the overall functions claimed.) receive first configuration information sent by a base station, wherein the first configuration information indicates a time-frequency position of a synchronization signal block (SSB) corresponding to a common control resource set (CORESET) (ABDOLI, Fig. 15, step 602, paragraphs 91, 143, teach the user equipment receiving, as part of a SSB, information indicating CORESET configuration index associated with a respective CORESET configuration.) of current remaining minimum system information (RMSI); (ABDOLI, Fig. 15, step 604, paragraphs 143-143, teach receiving the configuration information indicating scheduling of RMSI in a downlink channel.) and determine the time-frequency position of the SSB corresponding to the CORESET of the current RMSI based on a position of the CORESET of the current RMSI and the first configuration information. (ABDOLI, Fig. 16, steps 702, 704, paragraphs 147-148, teach determining the frequency location configuration of the CORESET defined with respect to the SSB.)

Regarding claim 17, ABDOLI teaches A communication system implementing the method of claim 1, comprising the base station and the UE, wherein the UE is configured to: (ABDOLI, Fig. 15, paragraph 142, teach operations 600 performed by a base station configured to transmit information to a user equipment.) receive the first configuration information sent by the base station; and determine the time-frequency position of the SSB corresponding to the CORESET (ABDOLI, Fig. 15, step 602, paragraphs 91, 143, teach the user equipment receiving, as part of a SSB, information indicating CORESET configuration index associated with a respective CORESET configuration.) of the current RMSI based on a position of the CORESET of the current RMSI and the first configuration information. (ABDOLI, Fig. 15, step 604, paragraphs 143-143, teach receiving the configuration information indicating scheduling of RMSI in a downlink channel.)

Regarding claim 21, ABDOLI teaches the system of claim 17, wherein the base station is configured to realize a flexible configuration for time-frequency position of SSB, (ABDOLI, Fig. 15, step 602, paragraphs 91, 143, teach generating one of a plurality of CORESET configuration (i.e. flexible configuration), as part of a SSB, information indicating CORESET configuration index associated with a respective CORESET configuration.) to thereby facilitate the UE getting the time-frequency position of the SSB corresponding to the CORESET of the current RMSI based on the position of the CORESET of the current RMSI and the received first configuration information. (ABDOLI, Fig. 15, step 604, paragraphs 143-143, teach receiving the configuration information indicating scheduling of RMSI in a downlink channel.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ABDOLI et al. (US20190150121A1), hereinafter ABDOLI, in view of Reial et al. (US20210185683A1), hereinafter REIAL.

Regarding claim 2, although ABDOLI teaches all the limitations with respect to claim 1 above, ABDOLI does not describe wherein the sending the first configuration information to the UE comprises: adding the first configuration information to an information element (IE); adding the IE to second configuration information, wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part; and sending the second configuration information to the UE through radio resource control (RRC) signaling. 
REIAL in the same field of endeavor teaches wherein the sending the first configuration information to the UE comprises: adding the first configuration information to an information element (IE); adding the IE to second configuration information, (REIAL, paragraph 38 teach configuring CORESET with RRC parameters in associated search space configuration information element.) wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part; (REIAL, paragraphs 39-40, teach configuring an initial active DL-BW (i.e. active bandwidth part) and configuring other parameters to provide the UE where to search for scheduling RMSI.) and sending the second configuration information to the UE through radio resource control (RRC) signaling. (REIAL, paragraph 38 teach configuring CORESET with RRC parameters in associated search space configuration element.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of REIAL with the teachings of ABDOLI to add the first configuration information to an information element (IE) and add the IE to second configuration information, and configure the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part, and send the second configuration information to the UE through radio resource control (RRC) signaling.  The motivation would be to reduce waste in the CORESET configuration for RMSI (REIAL, paragraph 3).

Regarding claim 6, ABDOLI teaches the method according to claim 3, wherein the receiving the first configuration information sent by the base station comprises: receiving second configuration information sent by the base station through radio resource control (RRC) signaling, (ABDOLI, paragraph 87 teaches configuring via RRC connection.) wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part; (ABDOLI, Fig. 16, steps 702, 704, paragraphs 147-148, teach determining the frequency location configuration of the CORESET defined with respect to the SSB and configuring a bandwidth part corresponding to the CORESET.) 
ABDOLI does not describe obtaining an information element (IE) by parsing the second configuration information; and obtaining the first configuration information by parsing the IE. 
REIAL in the same field of endeavor teaches obtaining an information element (IE) by parsing the second configuration information; and obtaining the first configuration information by parsing the IE. (REIAL, paragraph 38 teach configuring CORESET with RRC parameters in associated search space configuration information element.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of REIAL with the teachings of ABDOLI to obtain an information element (IE) by parsing the second configuration information; and obtaining the first configuration information by parsing the IE.  The motivation would be to reduce waste in the CORESET configuration for RMSI (REIAL, paragraph 3).

Regarding claim 20, ABDOLI teaches the system of claim 17, wherein the UE is configured to receive the first configuration information sent by the base station by: receiving second configuration information sent by the base station through radio resource control (RRC) signaling, (ABDOLI, paragraph 87 teaches configuring via RRC connection.) wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part; (ABDOLI, Fig. 16, steps 702, 704, paragraphs 147-148, teach determining the frequency location configuration of the CORESET defined with respect to the SSB and configuring a bandwidth part corresponding to the CORESET.) 
ABDOLI does not describe obtaining an information element (IE) by parsing the second configuration information; and obtaining the first configuration information by parsing the IE. 
REIAL in the same field of endeavor teaches obtaining an information element (IE) by parsing the second configuration information; and obtaining the first configuration information by parsing the IE. (REIAL, paragraph 38 teach configuring CORESET with RRC parameters in associated search space configuration information element.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of REIAL with the teachings of ABDOLI to obtain an information element (IE) by parsing the second configuration information; and obtaining the first configuration information by parsing the IE.  The motivation would be to reduce waste in the CORESET configuration for RMSI (REIAL, paragraph 3).

Claims 4, 5, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ABDOLI et al. (US20190150121A1), hereinafter ABDOLI, in view of John Wilson et al. (US20190230534A1), hereinafter JOHN WILSON.

Regarding claim 4, ABDOLI teaches the method according to claim 3, further comprising: in response to that the time-frequency position of the SSB corresponding to the CORESET of the current RMSI has been determined based on the position of the CORESET of the current RMSI and the first configuration information, (ABDOLI, Fig. 16, steps 702, 704, paragraphs 147-148, teach determining the frequency location configuration of the CORESET defined with respect to the SSB.) 
ABDOLI does not describe performing rate matching with downlink data of a random access process based on the time-frequency position of the SSB. 
JOHN WILSON in the same field of endeavor teaches performing rate matching with downlink data of a random access process based on the time-frequency position of the SSB. (JOHN WILSON, paragraphs 45, 79, teach performing rate matching based on SSB bitmap and one or more particular SSBs.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JOHN WILSON with the teachings of ABDOLI to perform rate matching with downlink data of a random access process based on the time-frequency position of the SSB. The motivation would be to improve spectral efficiency and better integrating LTE and NR technologies (JOHN WILSON, paragraph 5).

Regarding claim 5, ABDOLI teaches the method according to claim 3, further comprising: in response to that the time-frequency position of the SSB corresponding to the CORESET of the current RMSI has been determined based on the position of the CORESET of the current RMSI and the first configuration information, (ABDOLI, Fig. 16, steps 702, 704, paragraphs 147-148, teach determining the frequency location configuration of the CORESET defined with respect to the SSB.) 
ABDOLI does not describe performing rate matching with downlink data of a random access process based on the time-frequency position of the SSB; receiving the SSB; and setting the received SSB as a reference beam.
JOHN WILSON in the same field of endeavor teaches performing rate matching with downlink data of a random access process based on the time-frequency position of the SSB; receiving the SSB; (JOHN WILSON, paragraphs 45, 79, teach performing rate matching based on SSB bitmap and one or more particular SSBs.) and setting the received SSB as a reference beam. (JOHN WILSON, paragraph 65, teach dynamically configuring beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JOHN WILSON with the teachings of ABDOLI to perform rate matching with downlink data of a random access process based on the time-frequency position of the SSB, receive the SSB, and set the received SSB as a reference beam. The motivation would be to improve spectral efficiency and better integrating LTE and NR technologies (JOHN WILSON, paragraph 5).

Regarding claim 18, ABDOLI teaches the system of claim 17, wherein the UE is further configured to: in response to that the time-frequency position of the SSB corresponding to the CORESET of the current RMSI has been determined based on the position of the CORESET of the current RMSI and the first configuration information, (ABDOLI, Fig. 16, steps 702, 704, paragraphs 147-148, teach determining the frequency location configuration of the CORESET defined with respect to the SSB.) 
ABDOLI does not describe perform rate matching with downlink data of a random access process based on the time-frequency position of the SSB. 
JOHN WILSON in the same field of endeavor teaches perform rate matching with downlink data of a random access process based on the time-frequency position of the SSB. (JOHN WILSON, paragraphs 45, 79, teach performing rate matching based on SSB bitmap and one or more particular SSBs.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JOHN WILSON with the teachings of ABDOLI to perform rate matching with downlink data of a random access process based on the time-frequency position of the SSB. The motivation would be to improve spectral efficiency and better integrating LTE and NR technologies (JOHN WILSON, paragraph 5).

Regarding claim 19, ABDOLI teaches the system of claim 17, wherein the UE is further configured to: in response to that the time-frequency position of the SSB corresponding to the CORESET of the current RMSI has been determined based on the position of the CORESET of the current RMSI and the first configuration information, (ABDOLI, Fig. 16, steps 702, 704, paragraphs 147-148, teach determining the frequency location configuration of the CORESET defined with respect to the SSB.)
ABDOLI does not describe perform rate matching with downlink data of a random access process based on the time-frequency position of the SSB; receive the SSB; and set the received SSB as a reference beam. 
JOHN WILSON in the same field of endeavor teaches perform rate matching with downlink data of a random access process based on the time-frequency position of the SSB; receive the SSB; (JOHN WILSON, paragraphs 45, 79, teach performing rate matching based on SSB bitmap and one or more particular SSBs.) and set the received SSB as a reference beam. (JOHN WILSON, paragraph 65, teach dynamically configuring beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JOHN WILSON with the teachings of ABDOLI to perform rate matching with downlink data of a random access process based on the time-frequency position of the SSB, receive the SSB, and set the received SSB as a reference beam. The motivation would be to improve spectral efficiency and better integrating LTE and NR technologies (JOHN WILSON, paragraph 5).

Regarding claim 22, although ABDOLI teaches all the limitations with respect to claim 21 above, ABDOLI does not describe wherein the UE is configured to avoid errors in performing subsequent rate matching by receiving the first configuration information and determining the time-frequency position of the SSB corresponding to the CORESET of the current RMSI according to the position of the CORESET of the current RMSI and the first configuration information.
JOHN WILSON in the same field of endeavor teaches wherein the UE is configured to avoid errors in performing subsequent rate matching by receiving the first configuration information (JOHN WILSON, paragraphs 45, 79, teach performing rate matching based on SSB bitmap and one or more particular SSBs.) and determining the time-frequency position of the SSB corresponding to the CORESET of the current RMSI according to the position of the CORESET of the current RMSI and the first configuration information. (JOHN WILSON, Fig. 8, steps 810, 820, paragraphs 79, 95-100, teach determining position (i.e. frame) of the SSB via information indicating RMSI CORESET.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JOHN WILSON with the teachings of ABDOLI to to avoid errors in performing subsequent rate matching by receiving the first configuration information and determining the time-frequency position of the SSB corresponding to the CORESET of the current RMSI according to the position of the CORESET of the current RMSI and the first configuration information. The motivation would be to improve spectral efficiency and better integrating LTE and NR technologies (JOHN WILSON, paragraph 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412